Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to discloses or suggest, in addition to or absent from, the parent patents 10,446,885 and 10,804,574, at least monitoring a voltage measured across the pair of conducidentifying a voltage drop suggesting an ignition process of an engine coupled to the lead acid (claim 1); calculating a difference between the first battery voltage and the second battery voltage to determine a voltage increase for the first time period and displaying the bad battery if the voltage increase is less than stored voltage (claim 9); calculating a first rate of change as a function of the first battery voltage, the second battery voltage and the first time period and comparing the first rate of change to the first rate of change value stored in memory wherein the first rate of change is associated with soc (claim 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
	The IDSes filed 10/12/20 and 11/12/20 have both been considered and placed of record.  The initialed copies are attached herewith.


Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087